PER CURIAM.
We affirm that part of the summary denial of defendant’s Rule 3.850 motion for post-conviction relief pertaining to his constitutional claim, and reverse the denial of the defendant’s claim styled as a claim of ineffective assistance, and remand to the trial court either to conduct an evidentiary hearing or, to attach such records in the case that will conclusively show that the defendant is entitled to no relief on his claim.
AFFIRMED in part; REVERSED in part, and REMANDED.
HERSEY, C.J., and WALDEN and GARRETT, JJ., concur.